ON MOTION FOR CLARIFICATION REGARDING FEES

SHARP, W., J.
We grant the motion for clarification as follows. This court has determined that appellee is entitled to appellate attorney’s fees pursuant to section 768.79, Florida Statutes and Florida Rule of Civil Procedure 1.442, conditioned upon the trial court determining that the offer of judgment was properly made and submitted and that appellee is otherwise entitled to fees pursuant to section 768.79, Florida Statutes and Florida Rule of Civil Procedure 1.442. Appellee is not entitled to appellate attorney’s fees pursuant to section 57.105, Florida Statutes.
Motion for Clarification GRANTED.
THOMPSON and GRIFFIN, JJ., concur.